ICJ_051_NorthSeaContinentalShelf_DEU_DNK_1968-04-26_ORD_01_NA_00_EN.txt. INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

NORTH SEA CONTINENTAL SHELF CASES

(DENMARK/FEDERAL REPUBLIC OF GERMANY;
FEDERAL REPUBLIC OF GERMANY/NETHERLANDS)

ORDER OF 26 APRIL 1968

1968

COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRES DU PLATEAU CONTINENTAL
DE LA MER DU NORD

(DANEMARK/REPUBLIQUE FEDERALE D’ALLEMAGNE;
PAYS-BAS/REPUBLIQUE FEDERALE D’ALLEMAGNE)

ORDONNANCE DU 26 AVRIL 1968
Official citation:

North Sea Continental Shelf (Denmark/Federal Republic of Germany;
Federal Republic of Germany/Netherlands) Order of 26 April 1968, I.C.J
Reports 1968, p. 9.

Mode officiel de citation:
Plateau continental de la mer du Nord (Danemark/République fédérale
d'Allemagne; Pays-Bas/République fédérale d’ Allemagne), ordonnance du
26 avril 1968, C.I.J. Recueil 1968, p. 9.

 

No de vente: DZ À

 

 
INTERNATIONAL COURT OF JUSTICE

YEAR 1968
1968
26 April
General List: .
Nos. 51 & 52 26 April 1968

NORTH SEA CONTINENTAL SHELF CASES

(DENMARK/FEDERAL REPUBLIC OF GERMANY;
FEDERAL REPUBLIC OF GERMANY/NETHERLANDS)

Application of Article 31, paragraph 5, of Statute—Finding that
two Parties are in the same interest—Joinder of two cases.

ORDER

Present: President BUSTAMANTE Y RIVERO; Vice-President KORETSKY;
Judges Sir Gerald FITZMAURICE, TANAKA, Jessup, MORELLI,
Sir Muhammad ZAFRULLA KHAN, PADILLA NERVO, FORSTER,
Gros, AMMOUN, BENGZON, PETREN, LACHS, ONYEAMA; Registrar
AQUARONE, ‘

The International Court of Justice,

composed as above,
after deliberation,
having regard to Article 48 of the Statute of the Court,

having regard to Article 31, paragraph 5, of the Statute of the Court,
and to Article 3, paragraph 2, of the Rules of Court,

having regard to the Orders of 8 March 1967 and to the Orders of
1 March 1968,

4
10 NORTH SEA CONTINENTAL SHELF (ORDER OF 26 IV 68)

makes the following Order:

Having regard to the Special Agreements between the Governments of
Denmark and of the Federal Republic of Germany, on the one hand, and
between the Governments of the Federal Republic of Germany and of the
Netherlands on the other hand, both signed at Bonn on 2 February 1967
and filed in the Registry on 20 February 1967;

Having regard to the Protocol signed on the same date on behalf of the
three Governments, which Protocol contains the following two para-
graphs:

“(2) After the notification in accordance with item (1) above the
parties will ask the Court to join the two cases.

(3) The three Governments agree that for the purpose of appoint-
ing a judge ad hoc, the Governments of the Kingdom of Denmark
and the Kingdom of the Netherlands shail be considered to be
parties in the same interest within the meaning of Article 31, para-
graph 5, of the Statute of the Court.”

Having regard to the letters dated 9 and 12 February 1968, respectively,
by which the Agents of the Governments of the Netherlands and of
Denmark notified to the Registry the name of the person chosen by the
two Governments to sit as Judge ad hoc in the cases concerning the
disagreements between those Governments and the Government of the
Federal Republic of Germany as described in the Special Agreements of
2 February 1967, noting, however, that the choice of a Judge ad hoc was
made before the Court had taken the action required by Article 3, para-
graph 2, of the Rules of Court;

Whereas all three Governments parties to the Protocol of 2 February
1967 have agreed that for the purpose of appointing a Judge ad hoc, the
Governments of Denmark and of the Netherlands shall be considered
parties in the same interest within the meaning of Article 31, paragraph 5,
of the Statute of the Court;

Whereas the Counter-Memorials submitted by the Governments of
Denmark and of the Netherlands confirm that the two Governments
consider themselves to be parties in the same interest since they have set
out their submissions in almost identical terms;

Whereas, accordingly, the Governments of Denmark and of the
Netherlands are, so far as the choice of a Judge ad hoc is concerned, to be
reckoned as one Party only;

THE CourT Le
Finds that the Governments of Denmark and of the Netherlands are
in the same interest;

Joins the proceedings in the cases between Denmark and the Federal
Republic of Germany and between the Federal Republic of Germany and
the Netherlands;

5
11 NORTH SEA CONTINENTAL SHELF (ORDER OF 26 IV 68)

In modification of the directions given in the two Orders dated 1 March
1968, concerning the filing of the Rejoinders, fixes 30 August 1968 as the
time-limit within which the Governments of Denmark and of the Nether-
lands shall file a common Rejoinder.

Done in English and in French, the English text being authoritative, at
the Peace Palace, The Hague, this twenty-sixth day of April, one thousand
nine hundred and sixty-eight, in four copies, one of which will be placed
in the archives of the Court and the others transmitted to the Government
of the Kingdom of Denmark, to the Government of the Federal Republic
of Germany and to the Government of the Kingdom of the Netherlands,
respectively.

(Signed) J. L. BUSTAMANTE R.,
President.

(Signed) S. AQUARONE,
Registrar.
